ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Advanced Constructors International, LLC )          ASBCA Nos. 58604, 58739, 58740, 58741
                                         )
Under Contract No. W5J9LE-1 l-C-0020     )

APPEARANCES FOR THE APPELLANT:                      Richard L. Moorhouse, Esq.
                                                    John D. Altenburg, Esq.
                                                    Ryan C. Bradel, Esq.
                                                     Greenberg Traurig, LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                    Tania Wang, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                   ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 8 October 2015


                                                 ~,-~
                                                  ELIZ~UNKS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 58604, 58739, 58740, 58741, Appeals of Advanced
Constructors International, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals